 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TERRANCE R. HIGBEE,                             No. 2:19-cv-01176-KJN
12                         Plaintiff,
13              v.                                       ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                           Defendant.
16

17

18            On June 25, 2019, plaintiff Terrance R. Higbee filed this action for review of the final

19   decision of the Commissioner of Social Security regarding his application for benefits.1 (ECF

20   No. 1.) Plaintiff requests leave to proceed without the prepayment of fees and costs, also referred

21   to as in forma pauperis, pursuant to 28 U.S.C. § 1915. (ECF No. 2.)

22            Under federal statute, a filing fee of $350 is required to commence a civil action in federal

23   district court. 28 U.S.C. § 1914(a). In addition, a $50 general administrative fee for civil cases

24   must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an action

25   “without prepayment of fees or security therefor” by a person who is unable to pay such fees or

26   provide security therefor. 28 U.S.C. § 1915(a)(1).

27

28   1
         This case was referred to the undersigned pursuant to Local Rule 302(c)(15).
                                                        1
 1           In his application to proceed in forma pauperis, plaintiff asserts that he receives $3,606 a

 2   month in retirement benefits from his union and $1,897 a month in social security retirement

 3   benefits, for a total of $5,503 a month in gross income, which equates to $66,036 a year. (ECF

 4   No. 2 at 1.) This income supports plaintiff and his wife, who is not employed. (Id. at 2.)

 5           According to the United States Department of Health and Human Services, the 2019

 6   poverty guideline for a household of two, in the contiguous United States, is $16,910 annually.

 7   See https://aspe.hhs.gov/poverty-guidelines (last visited June 27, 2019). Thus, plaintiff’s annual

 8   household income of $66,036 is in excess of 250% of the 2019 poverty guidelines for a similarly

 9   situated household.

10           Moreover, plaintiff’s monthly household income of $5,503 is approximately $540 in

11   excess of his listed monthly expenses, including the servicing of outstanding debt, which total

12   approximately $4,963. (See ECF No. 2 at 2.) Of note, plaintiff’s listed expenses include $119.82

13   a month for cable, $204.56 a month for a cell phone, and $106.23 a month for internet access.

14   (Id.)

15           The court cannot find that plaintiff is unable to pay, or provide security for, the court

16   filing fee of $400. To be sure, the court is sympathetic to the fact that plaintiff does not have a

17   large income by any measure, and that plaintiff also has several expenses to contend with.

18   However, numerous litigants in this court have significant monthly expenditures, and may have to

19   make difficult choices as to which expenses to incur, which expenses to reduce or eliminate, and

20   how to apportion their income between such expenses and litigating an action in federal court.
21   Such difficulties in themselves do not amount to indigency. Indeed, by plaintiff’s own

22   representations, he has approximately $540 in excess of his expenses each month, which is more

23   than the amount of the court’s filing fee.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied.

26           2. Within 28 days of this order, plaintiffs shall pay the applicable filing fee. However, the
27   court will entertain a request for a reasonable extension of time to pay the fee should such an

28   extension be necessary.
                                                         2
 1             3. Failure to timely pay the filing fee, or timely request an extension of time to do so, may

 2   result in dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b).

 3             IT IS SO ORDERED.

 4   Dated: July 2, 2019

 5

 6

 7

 8
     higbee.1176.IFP denial
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
